         Case 1:20-cv-01110-CCB Document 75 Filed 12/04/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

DUBON MIRANDA, et al.                           *
                                                *
          Plaintiffs                            *
                                                *           Civil Action No. CCB-20-1110
            v.                                  *
                                                *
WILLIAM P. BARR, et al.                         *
                                                *
          Defendants                            *

                                            ORDER

       Having been advised by counsel that the appeal of this court’s preliminary injunction order

(ECF 27) is now being briefed before the United States Court of Appeals for the Fourth Circuit,

and the case having been stayed because of that appeal, the court finds it appropriate to Deny the

pending motion for class certification (ECF 23) without prejudice to renewal after the conclusion

of the appeals process.

                        4th day of December, 2020.
       So Ordered this ____



                                                                      /s/
                                                            Catherine C. Blake
                                                            United States District Judge
